DETAILED ACTION
This action is in response to an amendment filed on November 1, 2021 for the application of Frolikov for an “End of service life of data storage devices” filed on February 15, 2018. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 9-16, and 18-20 are pending in the application.
Claims 2-8 and 17 have been cancelled. 
Claims 1, 9-12, 16 and 20 have been amended. 
Claims 1, 9-16, and 18-20 are allowed and have been renumbered 1-12 respectively. 
Claim Rejections - 35 USC § 112
In view of the applicant’s amendments/remarks, the previous rejection of claims 1, 16, and 20 has been withdrawn.
Claim Rejections - 35 USC § 103
In view of the applicant’s amendments, the previous rejection of claims has been withdrawn.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The inclusion of the amended limitations of respective independent claims 1, 16, and 20, when read within the entirety of the remainder of the respective limitations of independent claims 1, 16, and 20, make the claims allowable over prior art. Claims 9-15 and 18-20 are allowed because the claims are dependent upon independent claims 1 and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113